       Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


GABRIEL ALVARADO                             §
                                             §
V.                                           §          CIVIL ACTION NO. 2:20-cv-305
                                             §
                                             §           JURY TRIAL
CITGO PETROLEUM                              §
CORPORATION A/K/A                            §
CITGO REFINING AND CHEMICAL                  §
COMPANY LP,                                  §
A/K/A ‘CITGO REFINERY’                       §
A/K/A ‘CITGO’                                §



                            PLAINTIFF’S ORIGINAL COMPLAINT


     TO THE HONORABLE DISTRICT JUDGE:

        Comes Now GABRIEL ALVARADO, Plaintiff herein, complaining of Defendant Citgo

Petroleum Corporation A/K/A Citgo Refining and Chemical Company, LP, A/K/A ‘Citgo

Refinery’ A/K/A ‘Citgo’ and files this Plaintiff’s Original Complaint.

                       I.     PARTIES, JURISDICTION AND VENUE

1. Plaintiff Gabriel Alvarado (“Plaintiff” or “Alvarado”) is currently a citizen and resident of

     Nueces County, Texas and is an employee of Defendant. Plaintiff worked for Defendant in

     Corpus Christi, Nueces County, Texas and all relevant events occurred in, Corpus Christi,

     Nueces County, Texas.

2. Defendant Citgo Petroleum Corporation A/K/A Citgo Refining and Chemical Company, LP,

     A/K/A ‘Citgo Refinery’ A/K/A ‘Citgo’ is a business entity which is registered in the State of

     Texas as a foreign for profit corporation doing business at 1802 Nueces Bay Blvd, Corpus

                                                 1
       Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 2 of 14




     Christi, Nueces County, Texas 78407. Defendant may be served with service by serving its

     Texas registered agent as follows: CT Corporation System, 1999 Bryan St., Ste. 900, Dallas,


3. Should Plaintiff learn that the business is owned by a different corporation or other business

     entity, then the Plaintiff would request leave to add as a proper party, substitute the true name

     and/or to serve said corporation or business entity.


4. Venue is proper in the Southern District of Texas, and in that, all or a substantial part of the

     events or omissions giving rise to this cause of action occurred in the Southern District of

     Texas (Nueces County). Moreover, venue is proper in the Southern District of Texas in that

     Defendant conducts business in Corpus Christi, Nueces County, Texas.


5.   This Court has jurisdiction pursuant to a federal question, 28 U.S.C. section 1331 and 42

     USC Sec. 12101 et seq. Plaintiff is entitled to attorneys’ fees and costs pursuant to 42 U.S.C.

     sec.1981, 1981(a), 42 U.S.C. sec.1988.

                            II. MISNOMER/MISIDENTIFICATION

6. In the event any parties are misnamed or are not included herein, it is Plaintiff’s contention

     that such was a “misidentification,” “misnomer” and/or such parties are/were “alter egos” of

     parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should be

     pierced to hold such parties properly included in the interest of justice.


                                 III. RESPONDEAT SUPERIOR

7. Employees involved in this cause of action were, at all times described herein, employees

     and vice-principals of defendant(s) and were at all times acting in the course and scope of

     that employment. Accordingly, defendant(s) are liable for such conduct under the doctrine of

                                                   2
      Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 3 of 14




   Respondeat Superior.

8. At all times relevant to this lawsuit, Defendant, its agents and employees, was/were aware of

   the acts and omissions alleged herein, and through its authorized employees, agents, officers,

   executives, or representatives, knowingly formulated, participated in, and/or approved the

   wrongful and illegal conduct complained of herein.


                                IV. PROCEDURAL STATEMENT


9. Plaintiff has satisfied all administrative conditions precedent to filing suit herein, including,

   but not limited to, filing his administrative complaint/Charge of Discrimination within 180

   days of discovering the discriminatory act(s). Plaintiff has been issued a Right to Sue by the

   EEOC and files his petition within 90 days of receipt of same.


                                        V. FACTS

10. Plaintiff pleads alternate causes of action against Defendant for disability discrimination and

   retaliation in violation of the American with Disabilities Act, 42 USC Sec. 12101 et seq. and

   the Texas Labor Code Sec. 21 et seq.; and retaliation in violation of the Texas Workers

   Compensation Act Tex.Lab.Code Sec. 451.001 et seq.            He further asserts a claim under

   section 504 of the Rehab Act related to disability discrimination and retaliation.

11. Plaintiff is a Hispanic male who works for Defendant at Defendant’s refinery located in

   Corpus Christi, Texas. Defendant’s refinery operations refined, transported and marketed

   motor fuels, lubricants, petrochemicals and other industrial products.

12. Defendant is an employer covered by the ADA, 42 USC Sec. 12101 et seq., the

   Tex.Lab.Code Sec. 21 et seq. and the Texas Workers Compensation Act Tex.Lab.Code Sec.

   451.001 et seq.
                                                 3
      Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 4 of 14




13. The Defendant had more than 15 employees for each calendar year from 2010 to present.

14. Plaintiff is disabled under the ADA, 42 USC Sec. 12102; and the Tex.Lab.Code Sec.

   21.002(6)). Plaintiff has:

   (a) has a physical impairment that substantially limits one or more of the major life activities;

   (b) has a record of such an impairment; or

   (c) is regarding as having such an impairment.

15. Defendant regards Plaintiff as having a disability and/or Defendant perceives Plaintiff has

   disabled.

16. Plaintiff is substantially limited in the major life activities of caring for himself, performing

   manual tasks, walking, working; and in the operation of Plaintiff’s auto-immune system.

17. Plaintiff began working for Defendant on or about 2007 as a Multi-Job Technician.

   Plaintiff’s job duties were to work out in the refinery and monitor the refinery’s operations,

   pumps and the temperatures of Defendant’s processing units, which included the isolation

   unit, the Alky unit, and the cumene unit.

18. On or about July 19, 2009, Plaintiff incurred severe injuries as a result of a chemical

   explosion while working at Defendant’s plant in Corpus Christi, Nueces County, Texas,

   creating Plaintiff’s disabilities. The incident was covered by the Texas Worker’s

   Compensation Act.

19. On or about July 19, 2009, one of Defendant’s processing units began leaking gas. This

   created a cloud of hydrofluoric gas. Hydrofluoric acid is a clear, poisonous liquid and is a

   caustic chemical which is highly corrosive and immediately causes severe damage to tissues

   on contact. Hydrofluoric acid destroys living tissues, the corrosion will travel to the calcium

   in human bones, destroy bones and spread through the body from there. The hydrofluoric

                                                 4
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 5 of 14




   acid cloud exploded into a mass of intense heat. This was followed by a larger second

   explosion.    Plaintiff was wearing fire retardant coveralls and an acid splash resistant suit

   over Plaintiff’s coveralls. The explosions completely disintegrated and burned off Plaintiff’s

   work clothes from the heat and flames. Plaintiff tried to get into a change house but could not

   scan in because his badge had melted. A coworker let Plaintiff into the change house where

   Plaintiff tried to decontaminate himself. Plaintiff was wrapped into a blanket and then waited

   for an ambulance and emergency medical care. David Cave, Defendant’s Fire Chief in

   charge of the situation, walked to the outside of the change house where Plaintiff was waiting

   for medical help. Plaintiff yelled ‘where is the ambulance’. Cave did not respond, turned

   around and left the change house, without providing assistance. Upon information and belief,

   Cave’s actions delayed and held up the ambulance and emergency medical treatment

   personnel from getting to Plaintiff. Plaintiff was forced to wait. Plaintiff was in excruciating

   pain and in need of immediate emergency care which was exacerbated by delaying / holding

   up   the emergency medical personnel / ambulance into the refinery to provide care to

   Plaintiff.

20. Later the ambulance arrived, gave Plaintiff medication which knocked Plaintiff out. Plaintiff

   woke up ninety (90) days later in the hospital.

21. Plaintiff was burned over approximately sixty percent (60%) of his body both externally and

   internally; and the explosion resulted in the loss of Plaintiff’s left forearm and hand;

   Plaintiff’s right harm was severely damaged, his right hand severely damaged, fingers unable

   to straighten fully, Plaintiff’s eye areas, ears, lips had to be remade by grafts; Plaintiff’s legs

   were severely damaged. Plaintiff has incurred over fifty (50) surgeries due to his injuries.

   Plaintiff has had surgeries for skin grafts, hand functionality, skin and limb movement and

                                                 5
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 6 of 14




   skin infections.    Plaintiff has required continuous therapy since the explosion and will

   require therapy for the rest of his life because of the injuries. Plaintiff receives therapies to

   work with his skin, stretching and treating dry skin conditions, and treating skin infections

   due to not being able to get proper blood flow through-out Plaintiff’s skin; Plaintiff’s fingers

   on his right hand must be regularly stretched to prevent them from permanent curling.

   Plaintiff’s immune system was permanently damaged.

22. Cave was demoted / removed as Fire Chief following the 2009 chemical explosion. Plaintiff

   laid the fault on Cave and gave testimony resulting in the demotion and/or discipline of Cave.

23. In January of 2011, Plaintiff returned to work. John Silva was Defendant’s Human Resource

   Manager and Kevin Ferrell was Defendant’s Plant Manager. Defendant was aware of

   Plaintiff’s need for constant medical treatment and physical therapy. Defendant, through

   Silva and Ferrell, agreed to:

       (a) accommodate all Plaintiff’s future therapy and future medical appointments upon
           Plaintiff’s return to work;

       (b) that Plaintiff would not have to use Plaintiff’s sick leave or vacation leave to attend
           therapy; and

       (c) that Plaintiff would not be harassed for his therapy or doctor or surgery visits.


24. In returning to work in 2011, Plaintiff became Safety Coordinator / Assistant Fire Chief.

   Plaintiff’s duties included helping conduct safety seminars and presentations with employees,

   new employees, turn-around employees and contractors; acting as building coordinator for

   fire evacuations, helping with monthly safety inspections.

25. From 2011 to December of 2018, Plaintiff had performed all his assigned tasks in a good

   manner and without issue.


                                                 6
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 7 of 14




26. On or about December 2018: Defendant installed David Cave as Fire Chief and Plaintiff’s

   manager / supervisor. Cave was the Fire Chief during the 2009 plant explosion where

   Plaintiff was severely injured.

27. As soon as Cave became the Fire Chief in 2018, Cave began a pattern of discrimination,m

   retaliation and harassment against Plaintiff. Cave installed a clear plastic display of a burned

   set of work overalls in a hall way right outside Plaintiff’s office door. Plaintiff’s work

   overalls and underlying Kevlar clothes had been entirely burned off Plaintiff during the 2009

   explosion. At the time Cave installed the burned work overall display and to this day,

   Plaintiff’s injuries and burns are clearly visible and Cave installs a burned up pair of work

   overalls outside Plaintiff’s office door. Plaintiff’s office was located near the Training and

   Conference Room that could sit 70-80 people / employees. People and employees constantly

   walked by the burned work overall display every day.        It was viewed by employees and

   supervisors daily.   Plaintiff had to walk by the burned overalls daily leaving or entering his

   office. This created extreme emotional distress to Plaintiff through-out each workday. It was

   open and obvious extreme harassment known to the Defendant and directed at Plaintiff in an

   extremely hostile, offensive and humiliating manner.

28. Cave began harassing and micromanaging Plaintiff;

29. Cave changed Plaintiff’s work schedule and work conditions: requiring Plaintiff to make up

   time Plaintiff used for therapy visits on the day of the medical appointments. This required

   Plaintiff to get to work early to make up the time. Plaintiff was also required to return to

   work after therapy and work late to make up for appointment time. The pain endured during

   and after therapy was excruciating. Nevertheless, Cave, contrary to practices prior to his



                                                7
      Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 8 of 14




   change in position to Plaintiff’s supervisor, insisted on Plaintiff returning to work and

   enduring the pain.

30. Plaintiff was required to work weekends to make up for doctor visits times. Again, this was

   not the practice and procedure prior to Cave’s change in position.

31. Plaintiff was no longer allowed to work the hours Plaintiff needed to work because of his

   disabilities and medical treatment and therapy..

32. Plaintiff was required ask for approval for leave to for all medical appointments, which had

   not been previously required

33. Plaintiff was required to bring a work excuse from all therapy / doctor appointments. Again,

   this was not previously required

34. Plaintiff’s job duty as the liaison for the Fire Station was removed, a perceived dishonor,

   demotion and retaliation against Plaintiff.;

35. Plaintiff was isolated to the main safety office. Plaintiff was no longer allowed to do errands

   for the Fire Station.

36. Plaintiff has requested and Defendant refused to give Plaintiff a written job description / job

   duties.

37. Plaintiff has requested and Defendant has refused to give Plaintiff a written work schedule.

38. Plaintiff was forced to seek medical care for extreme anxiety caused by actions.

39. Defendant has failed to engage in the interactive process and violated the American with

   Disabilities Act (ADA) and Texas Labor Code accommodation requirements.

                              Social Security Disability Benefits

40. At the time of the explosion, Plaintiff was a Multi-Skill Technician. Plaintiff’s job duties

   included monitoring the operations, pumps and temperatures of Defendant’s isolation unit,

                                                  8
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 9 of 14




   Alky unit, and cumene unit: all required Plaintiff to be outside, in the elements and to climb

   up and down stairs to check the processing units. Plaintiff’s disabilities include severe

   damage to his skin due to extensive burns and defective immune system. This resulted in

   Plaintiff not being able to be outside in the sun and weather elements; Plaintiff had lost one

   arm which prevented Plaintiff from climbing up and down stairs on the tanks and plant

   structure.

41. Following suffering injuries in July of 2009, Plaintiff applied for and received monthly

   Social Security disability subsidized payments for him and his family members.

42. This process required Defendant to fill out required Social Security Disability Forms to

   establish Plaintiff would qualify for these benefit payments. These forms include the Work

   Activity Questionnaire Form which is necessary for Social Security to qualify Plaintiff for

   Social Security disability subsidized payments.

43. The Defendant filled out the percentage of job duties on the Social Security Disability Forms

   that Plaintiff could perform. The Defendant certified that Plaintiff could only perform ten

   percent (10%) of his prior job duties. In 2011, Plaintiff qualified for Social Security

   Disability subsidized payments which subsidized for the other ninety percent (90%) of job

   duties Plaintiff could not perform. Plaintiff received approximately $2,100 per month in

   Social Security Disability payments, including payments for family members..

44. However, Defendant later refused to complete the Social Security Disability Forms / Work

   Activity Questionnaire Form preventing Plaintiff from qualifying for the Social Security

   disability subsidy.

45. Defendant’s refusal to complete the Social Security Disability Forms / Work Activity

   Questionnaire Form has resulted in Social Security requiring a cash reimbursement from

                                               9
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 10 of 14




   Plaintiff in the amount of approximately sixty thousand dollars ($60,000) for payments

   Social Security had previously made to Plaintiff and disqualifying him and his family

   members from past and future benefits.

                                  VI.
       DISCRIMINATION IN VIOLATION OF THE AMERICANS WITH
         DISABILITIES ACT, ADA, 42 USC SEC. 12101 ET SEQ. AND
           CHAPTER 21 ET SEQ. OF THE TEXAS LABOR CODE

46. Plaintiff incorporates the factual allegations set forth above and set forth herein as if set forth

   verbatim.


47. These acts by the Defendant constitute unlawful intentional discrimination and entitles

   Plaintiff to recovery of damages.

                                                   VII

          RETALIATION IN VIOLATION OF THE AMERICANS WITH
           DISABILITIES ACT, ADA, 42 USC SEC. 12101 ET SEQ. AND
            CHAPTER 21 ET SEQ. OF THE TEXAS LABOR CODE


48. Plaintiff incorporates the factual allegations set forth above and set forth herein as if set forth

   verbatim.

49. In the alternative, Plaintiff alleges that because of Plaintiff engaging in protected activity,

   Defendant subjected Plaintiff to discrimination and retaliation as set out above, including

   creating an offensive hostile work environment.

50. These acts by the Defendant constitute unlawful intentional retaliation and entitles Plaintiff to

   recovery of damages.




                                                 10
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 11 of 14




                                                  VIII.

           RETALIATION IN VIOLATION OF TEXAS WORKER’S
         COMPENSATION ACT, TEX.LAB.CODE SEC. 451.001 ET SEQ.

51. Plaintiff incorporates the factual allegations set forth above and set forth herein as if set forth

   verbatim.

52. In the alternative, Plaintiff alleges that because of Plaintiff engaging in activity protected

   under Tex.Lab.Code Sec. 451.001 et seq., Defendant subjected Plaintiff to retaliation /

   discrimination including creating an offensive hostile work environment.

53. These acts by the Defendant constitute unlawful intentional retaliation / discrimination and
   entitles Plaintiff to recovery of damages.

                                                   IX.

                            SECTION 504 REHAB ACT CLAIM


54. Plaintiff incorporates the factual allegations set forth above and set forth herein as if set forth

   verbatim.

55. In the alternative, Section 504 of the 1973 Rehabilitation Act provides protection for any person

   who (1) has a physical or mental impairment that substantially limits one or more major life

   activities, (2) has a record of such an impairment or (3) is regarded as having such an

   impairment. Major life activities include walking, seeing, hearing, speaking, breathing, learning,

   working, caring for oneself, and performing manual tasks. As a result, the statute clearly applies

   to the claims of Mr. Alvarado and he is entitled to relief and damages under the Act.

                                                 11
     Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 12 of 14




56. It is alternatively contended Defendants were recipients of federal funds and/or contracts and

   that Defendants violated the Act. During all relevant times, the employer was a “recipient of

   federal financial assistance,” and/or federal contracts and were paid for goods or services they

   provide to governmental agencies or pursuant to contracts for which they received governmental

   funds. Defendants failed to accommodate the disabilities of Plaintiff and the conduct was solely

   on the basis of disability. It is further and alternatively asserted the Defendants’ actions were

   done “intentionally.”

                                       X. JURY DEMAND

57. Plaintiff requests trial by jury on all claims.

                                       XI. DAMAGES

58. Plaintiff alleges that as a direct and proximate result of the conduct and/or omissions on the

   part of the Defendant, he is entitled to recover at least the following legal damages:

       a. Lost wages, past and future

       b. Compensatory Damages, including Mental Anguish, emotional pain, suffering,
          inconvenience, mental anguish, and loss of enjoyment of life suffered in the past, and
          which, in all reasonable probability, which will be suffered in the future;

       c. Pecuniary losses; liquidated and punitive damages

       d. Reasonable attorney fees, expert fees and costs.

       e. Based upon the above enumerated damages, the Plaintiff pleads for actual damages
          for the above damage elements in an amount the jury deems reasonable.


                                 XII. ATTORNEY FEES

59. Defendant’s conduct as described in this petition and the resulting damage and loss to

   Plaintiff has necessitated Plaintiff retaining counsel. Therefore, Plaintiff seeks all reasonable

   and necessary attorney fees in this case which would include at least the following:
                                                  12
      Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 13 of 14




     a. Preparation and trial of the claim, in an amount the jury deems reasonable;

     b. Post-trial, pre-appeal legal services, in an amount the jury deems reasonable;

     c. An appeal to the Court of Appeals, in an amount the jury deems reasonable;

    d. Making or responding to an Application for Writ of Error to the Supreme Court, and
attorneys' fees in the event that application for Writ of Error is granted, in an amount the jury
deems reasonable; and

   e. Post-judgment discovery and collection in the event execution on the judgment is
necessary, in an amount the jury deems reasonable.


                                       PRAYER FOR RELIEF

        Wherefore, Plaintiff requests that on final trial, Plaintiff have judgment against Defendant

as follows:

1.      Judgment against Defendant for Plaintiff’s actual damages, including lost wages,

bonuses, salary and benefits (both back pay and front pay), in an amount to be determined;

2.      Judgment against Defendant for compensatory damages for the maximum amount

allowed by law;

3.      An order that Defendant take such other and further actions as may be necessary to

redress Defendant’s violation of the Civil Rights and any other applicable claims including

reinstatement, if warranted or feasible;

4.      Pre-judgment and post-judgment interest at the maximum amount allowed by law;

5.      Costs of suit, including expert’s fees and attorney’s fees;

6.      The award of such other and further relief, both at law and in equity, including injunctive

relief and reinstatement, to which Plaintiff may be justly entitled.




                                                 13
Case 2:20-cv-00305 Document 1 Filed on 12/14/20 in TXSD Page 14 of 14




                               Respectfully Submitted,

                               /s/ Adam Poncio
                               Adam Poncio
                               State Bar No. 16109800
                               S.D. ID No. 194847
                               salaw@msn.com
                               Alan Braun
                               State Bar No. 24054488
                               S.D. ID No. 1428056
                               abraun@ponciolaw.com

                               PONCIO LAW OFFICES
                               A Professional Corporation
                               5410 Fredericksburg Rd., Suite 310
                               San Antonio, Texas 78229
                               Telephone: (210) 212-7979
                               Facsimile: (210) 212-5880

                               Chris McJunkin
                               State Bar No. 13686525
                               S.D. ID No. 23548
                               cmcjunkin@stx.rr.com
                               4510 Anthony St.
                               Corpus Christi, Texas 78415
                               (361) 882-5747
                               (361) 882-8926

                               ATTORNEYS FOR PLAINTIFF




                                 14
